COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-016-CV



ROMAR SUPPLY, INC. AND	APPELLANTS

CHARLES W. BROWN 



V.



MERI PARTLOW, INDIVIDUALLY 	APPELLEES

AND AS PERSONAL REPRESENTATIVE 

OF THE ESTATE OF TRACY MICHAEL 

PARTLOW, DAWN PARTLOW AND 

JERRY PARTLOW





----------

FROM THE 352
ND 
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the agreed motions to dismiss.  It is the court's opinion that the motions should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.



PER CURIAM	

PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J.



DELIVERED:  July 31, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.